Case 1:18-cv-05775-ERK-TAM Document 30-5 Filed 04/22/19 Page 1 of 3 PageID #: 232




                          EXHIBIT E
     Case 1:18-cv-05775-ERK-TAM Document 30-5 Filed 04/22/19 Page 2 of 3 PageID #: 233



                      Voynow, Bayard, Whyte and Company, LLP
                                   1210 Northbrook Drive, Suite 140
                                         Trevose, PA 19053
                                     admin@voynowbayard.com
                                            215-355-8000




   07131/2017                                              Client: 5273

   STAR HYUNDAI LLC                                        Invoice:       3199
   208-26 NORTHERN BLVD
   BAYSIDE, NY 11361-3146


ONALPROFESS¥
     SERVICES:
                                                                                 2,380.00
       PREPARATION AND FILING OF INTERNAL
       REVENUE SERVICE FORMS 88861 FOR TAX
       YEARS 2013~2016 REQIJIREO BY INTERNAL
       REVENUE NOTICE 2016-56 FOR THE
       COMPANIES PARTICIPATION IN
       REINSURANCE ACTIVITIES WITH, AND
       PREMIUM REMITTANCES INTO, STAR
       REINSURANCE COMPANY LTD FOR
       EXTENDED WARRANTY AND OTHER
       AFTERSALE PRODUCTS ALLOWED UNDER
       IRS TECHNICAL ADVICE MEMORANDUM
       200453012. AS WELL AS THE GATHERING
       OF INFORMATION REQUIRED TO
       COMPLETE THE REQUIRED FORMS.




                                                               Invoice Total     $2,380,00
 Case 1:18-cv-05775-ERK-TAM Document 30-5 Filed 04/22/19 Page 3 of 3 PageID #: 234



                   Voynow, Bayard, Whyte and Company, LLP
                             1210 Northbrook Drive, Suite 140
                                   Trevose, PA 19853
                               admir\@voynowbayard.com
                                      215-355~B000




07/31/2017                                            Client: 5273

STAR HYUNDAI LLC                                      Invoice:       3204
206-26 NORTHERN BLVD
BAYSIDE, NY 11361-3146


PROFESSiONAL SERVICES:
                                                                            3,120.00
   FINAL BILLING FOR WORK COMPLETED ON
   DECEMBER 31, 2016 CLOSING OF THE
   BOOKS, PREPARATION OF TAX
   WORKPAPERS AND PREPARATION OF
   FEDERAL, STATE AN CITY PARTNERSHIP
   TAX RETURNS.




                                                         invoice Totat      $3,120.00
